DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
In claim 6, line 4, substitute “the” with --a-- before “substrate temperature.”
In claim 7, line 4, substitute “the” with --a-- before “substrate temperature.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 11 and 12 recite disclose “the substrate temperature is lowered to -70 to -30 degrees,” but this limitation further explanation/clarification because it is not clear if the substrate temperature is lowered to -70 degrees or to -30 degrees, or it meant a oC, oF, or other unit). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukegawa et al. (US Pub. 2013/0221461; hereinafter “Sukegawa”).
Sukegawa discloses [Re claim 1] a method of manufacturing a ferromagnetic tunnel junction comprising: 5a step of forming a first ferromagnetic metal layer 3 (page 3, paragraph 25; page 4, paragraph 56) on a substrate 1 (see fig. 3); a step of forming a tunnel barrier layer 4 (page 4, paragraphs 45 and 56) on the first ferromagnetic layer 3 (see fig. 3); and a step of forming a second ferromagnetic metal layer 5 (page 4, paragraph 56) on the tunnel barrier layer 4 (see fig. 3), wherein the step of forming a 1-xAlx (0<x<1) (Mg33Al67; see Example 1, page 5, paragraph 71) and a 10step of oxidizing the metal layer formed in at least one of the plurality of steps of forming a metal layer (page 4, paragraph 47; page 5, paragraphs 65 and 71).

Allowable Subject Matter
Claims 2-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites further comprising: 15a step of natural oxidizing the substrate by introducing at least Ar, oxygen, and nitrogen in a state in which the substrate is heated.  
Claim 3 recites further comprising: 20a step of inductively coupled plasma oxidizing the substrate by introducing at least Ar, oxygen, and nitrogen in a state in which the substrate is heated.
Claim 4 recites further comprising: a step of natural oxidizing the substrate by introducing at least Ar, fluorine, and 59 oxygen in a state in which the substrate is heated.
Claim 5 recites further comprising: 5a step of inductively coupled plasma oxidizing the substrate by introducing at least Ar, fluorine, and oxygen in a state in which the substrate is heated.

Claim 7 recites further comprising: 15a step of natural oxidizing the substrate by introducing at least Ar, fluorine, and oxygen after a substrate temperature is lowered.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 9 and 10 depend from claim 2, so they are objected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2006/0018057 discloses a ferromagnetic tunnel junction comprising a first ferromagnetic layer, a tunnel barrier layer, and a second ferromagnetic layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 8, 2021